DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*** This office action is responsive to Applicant’s Amendment filed June 28, 2022.   Claims 
1 and 3-20  are pending.  Claim 2 was cancelled. 

Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
Applicant’s amendment filed June 28, 2022 and convincing remarks thereof of have overcome the rejections in the last office action.  The references of record including Yasukawa (2013/0258263), Lee (2019/0206952), Park (2021/0057460), Kinoe (9,696,593), Kang (2006/0124933), etc., alone or in combination, do not fairly anticipatively disclose each and every aspect of the claimed display device, or fairly make a prima facie obvious case of the claimed display device, in combination with other claimed limitations as recited in base claim 1, the inclusion of comprising a substrate having a display area and a peripheral area; a semiconductor element disposed in the display area on the substrate; a pixel structure disposed on the semiconductor element; and a plurality of dummy patterns disposed in the peripheral area on the substrate, the dummy patterns having a material identical to a material constituting the semiconductor element, the dummy patterns having a stacked structure, wherein the dummy patterns are arranged in a grid shape in different layers, each of the dummy patterns includes a central portion and an edge portion surrounding the central portion, and the edge portions of dummy patterns which are adjacent to each other in the different layers among the dummy patterns are overlapped each other in a direction from the substrate to the pixel structure, and
wherein the central portions of the dummy patterns which are adjacent to each other in the different layers are not overlapped each other.
 
 					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/MICHAEL M TRINH/Primary Examiner, Art Unit 2822